DETAILED ACTION
The non-final office action is responsive to the filing of U.S. Patent Application 17/125,269, last communication received on 05/27/2021. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2020 and 05/27/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
"a group management module for creating a group and assigning a plurality of members to the group" and "a badge management module for creating a badge related to the group and awarding the badge to a first member of the plurality of members" in claim 1; 
“a community management module for creating the community platform and managing members of the community platform and a platform environment” in claim 11;
“a contract management module for managing a right relationship between the plurality of members for content” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. It seems that Fig. 26 shows a structure implemented with the logic shown in Fig. 25 to perform the claimed functions. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  “a personal SNS space”.  It is not clear what “SNS” stands for. Examiner assumes “SNS” is for “social network” for examination purpose. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0209998 A1 to Svarfvar et al. (hereinafter Svarfvar) in view of U.S. Patent Application Publication 2014/0181130 A1 to Davis et al. (hereinafter Davis).

As to claim 1, Svarfvar teaches a group-based community system (A method, apparatus and computer program product are therefore provided for enabling the provision of access to social content based on membership activity, Svarfvar, [0006]-[0010], Abstract), comprising:
a group management module for creating a group and assigning a plurality of members to the group (the group definer 80 may be utilized by a particular user (e.g., a user of the mobile terminal 10 or the first or second communication device 20 or 25) to establish the group. As an example, the user may implement the group definer 80 to identify a list of identities of other users to be added to or invited to be added to the group. The list of identities may be manually entered, or may be selected from a contact list or address book of the user, Svarfvar, [0043]-[0045]).
Svarfvar does not explicitly discloses a badge management module for creating a badge related to the group and awarding the badge to a first member of the plurality of members.
Davis discloses a badge management module for creating a badge related to the group and awarding the badge to a first member of the plurality of members (various rights levels may be defined by an administrator of the data managements system, a designated administrator of/for the data provider(s), or both. Such rights levels, which control varying permissions across the data management system (including upload/download rights, visibility of data holdings, user creation/administration, and the like), may be freely assigned by, e.g., the administrators as just described, to various user accounts, either individually or in groups. In some embodiments, the individual permissions may be grouped into user "roles," which may be assigned to users and/or groups of users in accordance with their intended capacity, Davis, [0034]).
Note that Svarfvar discloses granting access to group members in [0046] and [0063]-[0064], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create and grant various rights and roles as taught by Davis to modify the system of Svarfvar in order to provide water-proof characteristics.
Svarfvar-Davis discloses wherein, by using the badge, a right of the first member for a predetermined function in a community platform in which at least some members of the plurality of members participate is managed (Such rights levels, which control varying permissions across the data management system (including upload/download rights, Davis, [0034]).

As to claim 2, Svarfvar-Davis discloses the system of claim 1, wherein the predetermined function comprises a content usage function, a content upload function, a content sales function, a product sales function, or a function to receive a distribution of content-based profits (Such rights levels, which control varying permissions across the data management system (including upload/download rights, Davis, [0034]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create and grant various rights and roles of Davis to modify the system of Svarfvar-Davis in order to provide water-proof characteristics.

As to claim 3, Svarfvar-Davis discloses the system of claim 1, wherein the first member is provided with a first incentive for an activity of the first member within the community platform, wherein the first incentive comprises a second incentive based on whether the first member owns the badge (Svarfvar, [0046]-[0047]).

As to claim 4, Svarfvar-Davis discloses the system of claim 1, wherein the badge is a music source purchase authentication badge awarded to the first member when the first member purchases a music source, and wherein the predetermined function comprises a function to add the music source to a playlist of the first member, a function to arrange or post the playlist to which the music source has been added to a personal SNS space of the first member, or a function that allows the first member to receive a distribution of profits according to a predetermined ratio when the music source generates the profits through a streaming service (Svarfvar, [0067]).

As to claim 5, Svarfvar-Davis discloses the system of claim 1, wherein the badge is a music source purchase authentication badge awarded to the first member when the first member purchases a music source, and wherein, when there is a hidden track or hidden video related to the music source, the predetermined function comprises a function to add the hidden track or the hidden video to a playlist of the first member, a function to arrange or post the playlist to which the hidden track or the hidden video is added to a personal SNS space of the first member, or a function to play all the running sections of the hidden track or the hidden video (Svarfvar, [0067]).

As to claim 6, Svarfvar-Davis discloses the system of claim 1, wherein the group management module sets the type of profile information to be displayed on an ID card of the member belonging to the group (Svarfvar, [0054]-[0055]).

As to claim 7, Svarfvar-Davis discloses the system of claim 1, wherein the group management module: displays a list of the members belonging to the group (Svarfvar, [0049]-[0050]); and adds new members to the group or excludes some of the members of the group from the group (Davis, [0045]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to create and grant various rights and roles of Davis to modify the system of Svarfvar-Davis in order to provide water-proof characteristics.

As to claim 9, Svarfvar-Davis discloses The system of claim 1, wherein the badge management module: displays a list of the members who have been awarded the badge; and newly awards the badge to a second member of the plurality of members, or retrieves the badge from the first member (this role may be shared or rotated amongst different members of the group, Svarfvar, [0067]).

As to claim 11, Svarfvar-Davis discloses The system of claim 1, further comprising: a community management module for creating the community platform and managing members of the community platform and a platform environment (Svarfvar, [0006]-[0010], Abstract).

As to claim 12, Svarfvar-Davis discloses The system of claim 11, wherein the community management module creates an achievement item for representing an activity within the community platform, and selectively awards the created achievement item to a member of the community platform (full membership status, Svarfvar, [0026]).

As to claim 13, Svarfvar-Davis discloses The system of claim 1, further comprising: a contract management module for managing a right relationship between the plurality of members for content (Svarfvar, [0067]).

As to claim 14, Svarfvar-Davis discloses the system of claim 13, wherein the right relationship comprises an ownership relationship with the content, a distribution right relationship with respect to profits obtained based on the content, or a contribution relationship that contributes to the production of the content (Svarfvar, [0067]).

As to claim 20, the same reasoning applies mutatis mutandis to method claim 20. Accordingly, claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Svarfvar in view of Davis.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Svarfvar modified by Davis as applied to claim 7 above, and further in view of 2013/0151424 A1 to Milone et al. (hereinafter Milone).

As to claim 8, Svarfvar-Davis substantially discloses a system as set forth in claim 7 above.
Svarfvar-Davis does not explicitly wherein when adding the new member to the group, the group management module determines whether to add the new member to the group based on votes of the members belonging to the group.
Milone discloses when adding a new member to a group, a group management module determines whether to add the new member to the group based on votes of the members belonging to the group (Milone, [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to vote to admit a potential new member as taught by Milone to modify the system of Svarfvar-Davis in order to motivate persons to submit content.

Claims 10 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Svarfvar modified by Davis as applied to claims 1 and 13 above, and further in view of JP Patent Document 2002334173 A to HARADA et al. (hereinafter HARADA).

As to claim 10, Svarfvar-Davis substantially discloses a system as set forth in claim 1 above.
Svarfvar-Davis does not explicitly disclose to set an expiration date of the badge.
HARADA discloses to set an expiration date of a badge (An electronic receipt issuance date and time 102, a redistribution permission flag 103 indicating permission / inhibition of redistribution, a distribution content identifier 104 as code data for specifying the distribution content, and a name of the distribution content (Title of music or movie) 105, user identifier 106 of the user who purchased the content, sales site identifier 107 of the site that sold the content, sales price 108 expressed by a numerical value, and currency unit 109 of the sales price. , Electronic receipt expiration date 110. And the number of redistributions 111 indicating the number of times the content can be redistributed, HARADA, page 4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to electronic receipt for redistribution as taught by HARADA to modify the system of Svarfvar-Davis in order to provide a way to efficiently and strictly redistribute contents.

As to claim 15, Svarfvar-Davis substantially discloses a system as set forth in claim 13 above. 
Svarfvar-Davis does not explicitly disclose to create a seal indicating right relationship between a plurality of members; and to register the seal with content when the content is uploaded.
HARADA discloses create a seal indicating the right relationship between the plurality of members; and to register the seal with the content when the content is uploaded (An electronic receipt issuance date and time 102, a redistribution permission flag 103 indicating permission / inhibition of redistribution, a distribution content identifier 104 as code data for specifying the distribution content, and a name of the distribution content (Title of music or movie) 105, user identifier 106 of the user who purchased the content, sales site identifier 107 of the site that sold the content, sales price 108 expressed by a numerical value, and currency unit 109 of the sales price. , Electronic receipt expiration date 110. And the number of redistributions 111 indicating the number of times the content can be redistributed, HARADA, page 4)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to electronic receipt for redistribution as taught by HARADA to modify the system of Svarfvar-Davis in order to provide a way to efficiently and strictly redistribute contents.

As to claim 16, Svarfvar-Davis-HARADA discloses the system of claim 15, wherein the seal comprises information indicating an expiration date of the right relationship (Electronic receipt expiration date 110. And the number of redistributions 111 indicating the number of times the content can be redistributed, HARADA, page 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to electronic receipt for redistribution as taught by HARADA to modify the system of Svarfvar-Davis-HARADA in order to provide a way to efficiently and strictly redistribute contents

As to claim 17, Svarfvar-Davis-HARADA discloses the system of claim 15, wherein the seal comprises a function to grant a predetermined right for the content to at least one member of the plurality of members (the number of redistributions 111 indicating the number of times the content can be redistributed, HARADA, page 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to electronic receipt for redistribution as taught by HARADA to modify the system of Svarfvar-Davis-HARADA in order to provide a way to efficiently and strictly redistribute contents

As to claim 18, Svarfvar-Davis-HARADA discloses the system of claim 17, wherein the predetermined right is a right to sell the content within the community platform (the number of redistributions 111 indicating the number of times the content can be redistributed, HARADA, page 4). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to electronic receipt for redistribution as taught by HARADA to modify the system of Svarfvar-Davis-HARADA in order to provide a way to efficiently and strictly redistribute contents

As to claim 19, Svarfvar-Davis-HARADA discloses The system of claim 15, wherein the contract management module distributes profits obtained based on the content to the plurality of members using the seal (Note HARADA discloses "sales price 108 expressed by a numerical value" and "the number of redistributions 111 indicating the number of times the content can be redistributed", therefore profits can be determined accordingly). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to electronic receipt for redistribution as taught by HARADA to modify the system of Svarfvar-Davis-HARADA in order to provide a way to efficiently and strictly redistribute contents

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        7/25/2022